Citation Nr: 1215706	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for severe pes planus with tarsal arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from December 13, 1974 to February 3, 1975.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 


FINDINGS OF FACT

1. Through a May 1975 rating decision, the RO denied the Veteran's original claim for service connection for severe pes planus with tarsal arthritis. He did not commence an appeal of that decision.

2. Since the time of the original rating decision, no additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim.


CONCLUSIONS OF LAW

1. The May 1975 RO rating decision which denied service connection for severe pes planus with tarsal arthritis is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

2. New and material evidence has not been received to reopen the Veteran's previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated from October 2006, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.          § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Meanwhile, an addendum to the VCAA correspondence informed the Veteran regarding a claim-specific definition of "new and material" evidence as it pertained to the disposition of this case. 

The relevant notice information must have been timely sent. The Court in Pelegrini  II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice correspondence preceded issuance of the January 2007 rating decision adjudicating the petition to reopen, and thereby comported with the definition of timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran in this case through obtaining VA outpatient treatment records. There is no indication of any private treatment records which need to be obtained. The Veteran has also undergone a VA Compensation and Pension examination, even though that is not a duty expressly owed to a Veteran attempting to reopen a previously denied claim. See 38 C.F.R. § 3.159(c). In support of his claim, the Veteran has not provided any sources of new evidence. He initially requested the opportunity for a hearing before an RO Decision Review Officer (DRO), but did not appear on the date of the scheduled proceeding, and has not requested rescheduling of the hearing. There is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 



Background and Analysis

As an initial matter, the Board observes that service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2011);              38 C.F.R. § 3.303(a) (2011). 

Service connection is also available for a preexisting condition provided it was aggravated during service beyond its natural progression. A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service. In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability. 38 U.S.C.A. § 1153;           38 C.F.R. § 3.306(a). 

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). 

Through a May 1975 rating decision, the RO denied the Veteran's original claim for service connection for pes planus with tarsal arthritis, concluding that the condition pre-existed military service and moreover, did not undergo material aggravation therein. This determination was made based upon review of service treatment records (STRs) showing the discovery shortly after induction of bilateral pes planus with tarsal arthritis. STRs further showed a Medical Board evaluation which revealed a long history of foot problems, and issued a medical discharge to the Veteran. The RO reasoned on the basis of the above that a condition which manifested within two months of induction, and thus so soon after enlistment,   could not have been aggravated by military service. Hence, service connection was denied. The Veteran did not file a timely Notice of Disagreement (NOD) with the decision, and thus it became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

Having reviewed the claims file in its current status, the Board cannot find any substantive basis upon which to reopen this claim, namely, in light of any evidence showing a reasonable likelihood that a bilateral foot condition originated in military service, or was otherwise aggravated by service. First, the Board would favorably consider competent evidence which established that a pre-existing foot disability was aggravated in service. Alternatively, the Board would favorably regard competent evidence that contradicted the RO's May 1975 finding of a disability pre-existing service, and instead proceeded to demonstrate that a foot disability was          initially incurred therein. On review of the claims file, however, neither type of evidence is forthcoming.

There are VA treatment records on file, which do not provide further insight into the etiology of pes planus with tarsal arthritis, and whether said condition is service-related. There is one clinical record from January 2006 which denotes that the Veteran presented with knee and ankle pain. He then described an incident in which he had fallen post-service while attempting to climb a fire escape and landed on his feet, following which he received pain relief injections from an emergency room treatment provider. No reference is made to the Veteran's military service.

There is also a report on file from a November 2006 VA Compensation and Pension examination for general evaluation, during which the Veteran described having had flat feet with tarsal arthritis for nearly 31 years (since service). He denied any specific injuries to the feet. He was not wearing any special shoes or inserts. There was no chronic pain in the feet, and the Veteran denied any frequent flare-ups or incapacitating episodes. An x-ray of both feet showed mild degenerative changes and hallux valgus changes in both first metacarpal joints, along with moderate hammertoe deformities of the bilateral second through fifth toes. The diagnosis given was in pertinent part, bilateral mild hallux valgus and degenerative joint disease of both first metacarpal joints of the feet, along with hammertoe deformities of the bilateral second through fifth toes. 

The foregoing exam did not offer an opinion on the etiology of the Veteran's bilateral foot problems, but such was not expressly required given that the examination was offered in conjunction with a petition to reopen. See again,             38 C.F.R. § 3.159(c). In any event, it warrants mention that there was no plausible basis advanced through available medical evidence, or even the assertions of the Veteran, to the effect that the foot condition diagnosed had a service-related etiology. Indeed, the record is largely devoid of any lay testimony from the Veteran himself in furtherance of his claim. Thus, it could not reasonably be expected for any definitive opinion on causation to be offered yet by this VA examiner.


Aside from the foregoing, there is little in the way of additional evidence associated with the claims file since the prior May 1975 rating decision denying service connection. 

If follows that there has been no showing of "new and material" evidence in the form of evidence of an etiological relationship between a bilateral foot condition and military service -- either showing initial incurrence of disability in service, or in-service aggravation of a pre-existing disability. As the criteria to reopen service connection for severe pes planus with tarsal arthritis have not been met, the benefit-of-the-doubt doctrine does not apply, and the petition to reopen must be denied.   See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen a claim of service connection for severe pes planus with tarsal arthritis is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


